August 6, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        CHARLES G. SHOOK, Appellant

NO. 14-15-00534-CV                          V.

     RICK HALL AND TOMMY YOCHAM, INDIVIDUALLY AND
DERIVATIVELY ON BEHALF OF FLARE WELL TESTERS, INC., Appellees
              ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
orders signed by the court below on May 27, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Charles G. Shook.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.